Citation Nr: 0015880	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  92-19 154	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
September 1947.  

In June 1993, a panel of the Board of Veterans' Appeals 
(Board) consisting of two members found that new and material 
evidence had been received to reopen a previously and finally 
denied claim of entitlement to service connection for a heart 
disorder.  The Board reopened the claim but denied it 
following a de novo review of the record.  A panel member who 
had signed the decision had taken the veteran's testimony 
concerning his claim at a hearing at the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, in October 1992.  In October 1993, the veteran filed a 
Motion for Reconsideration of the Board's June 1993 decision.  
In August 1994, the Board granted the motion and ordered 
reconsideration of that decision.  

In January 1995, a reconsideration panel of the Board 
remanded this case to the RO for additional development.  
Following the requested development, the RO continued its 
previous denial of the claimed benefit.  In a decision dated 
in May 1997, a reconsideration panel consisting of six board 
members affirmed the RO's decision, denying service 
connection for a heart disorder as not well grounded.  The 
Board found that the record contained no medical nexus 
evidence relating the claimed heart disorder to service.  

The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
September 1999, the Court noted that the sole issue on appeal 
was the scope of the Board's duties under 38 C.F.R. § 
3.103(c)(2) as applied to the 1992 Board hearing.  The Court 
stated that the recently issued case of Costantino v. West, 
12 Vet. App. 517 (1999), "is on point and is dispositive.  
Accordingly, the matter must be remanded for the reasons set 
forth in Part II.A. of Costantino."  The Court therefore 
vacated the Board's May 1997 decision and remanded the matter 
to the Board for further proceedings consistent with the 
Court's Order.  In a letter to the Board dated in March 2000, 
the attorney-representative pointed to the Court's Order and 
stated:  "We request that the BVA comply in writing with 
38 C.F.R. § 3.103(c)(2)."  


REMAND

The veteran contends, in essence, that he has a heart 
disorder that originated in service.  He testified in 1992 
that he was injured while guarding German prisoners of war 
during service.  He said that he strained his chest when, as 
a 120-pound private first class, he helped prisoners in 
moving "these huge sides of beef."  He claims that this 
injury caused his angina pectoris.  

A VA examination conducted in October 1986 culminated in a 
pertinent diagnosis of atherosclerotic heart disease with 
angina.  In a letter dated in September 1990, Dr. Karabag, 
the veteran's treating physician, stated that the veteran had 
angina pectoris and coronary artery insufficiency.  

Under 38 C.F.R. § 3.103(c)(2), a VA hearing officer has a 
duty to "suggest the submission of evidence which the 
claimant may have overlooked and which would be of advantage 
to the claimant's position."  Costantino involved the 
Board's denial of a claim for service connection for the 
cause of the veteran's death on the basis that it was not 
well grounded.  The Court held, inter alia, that the Board 
committed error when it failed to find error in the RO 
hearing officer's failure to suggest to the appellant that 
she submit medical evidence regarding a relationship between 
the veteran's service-connected mental disorder and his 
refusal to take prescribed medication, which allegedly 
hastened his death.  12 Vet. App. at 520.  The Court stated, 
moreover, that the absence of a well-grounded claim did not 
absolve the Secretary of all duties, including the duty to 
suggest the submission of evidence that the claimant may have 
overlooked.  Id., citing Brewer v. West, 11 Vet. App. 228, 
235 (1998).  Brewer in turn cited Douglas v. Derwinski, 2 
Vet. App. 103, 110 (1992) (quoting 38 C.F.R. § 3.103(c)(2) 
(1991)), reaff'd on this ground, Douglas v. Derwinski, 2 Vet. 
App. 435, 440-42 (1992) (en banc), which extended the 
requirement of 38 C.F.R. § 3.103(c)(2) to Board hearings.  

The current posture of the case appears to require the type 
of remand contemplated by Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995), which is a duty under 38 U.S.C.A. § 5103(a) 
(West 1991) to notify a claimant of the evidence necessary to 
complete his application for VA benefits if the application 
is incomplete.  Although the Board member who took the 
veteran's testimony in 1992 complied with the cited 
regulation in some measure by suggesting that the veteran 
submit treatment records from Dr. Karabag, the veteran 
contended before the Court that the Board member had not gone 
far enough.  The attorney-representative argued in his brief 
to the Court that because Dr. Karabag was competent to render 
a medical opinion regarding the etiology of the veteran's 
cardiac condition, and because he had expressed a willingness 
through his submission of September 1990 to submit such a 
statement, it was incumbent on the Board under 38 C.F.R. § 
3.103(c)(2) to "tell the appellant what such a statement 
should include."  

The Board member who conducted the hearing is required by law 
to participate in the final determination of the claim, 
except in the case of a reconsideration of a decision under 
38 U.S.C.A. § 7103.  38 U.S.C.A. § 7107(c) (West Supp. 1999).  
In such cases, the reconsideration panel may not include the 
member, or any member of the panel, that made the decision 
subject to reconsideration.  38 U.S.C.A. § 7103(b)(2).  
Although the Court vacated the May 1997 Board reconsideration 
decision, it did not disturb the August 1994 Order for 
Reconsideration, which remains in effect.  

In view of the foregoing and in accordance with the Court's 
Order in this matter, the case is REMANDED to the RO for the 
following actions:  

1.  The veteran and his attorney-
representative should be advised in 
writing as follows:  Under current law, a 
well-grounded service connection claim 
requires medical evidence of a current 
disability; medical or, in certain 
circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus 
between an inservice injury or disease 
and a current disability.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 524 
U.S. 940 (1998).  They should also be 
informed that, in the alternative, 
evidence of continuity of symptomatology 
(such as chest pain or angina pectoris) 
can well ground a service connection 
claim if there is competent medical 
opinion relating the current condition to 
that symptomatology.  See 38 C.F.R. 
§ 3.303(b) (1999); Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  

2.  After being advised as indicated, the 
veteran and his attorney-representative 
should be offered the opportunity to 
submit additional evidence and argument 
on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This may include a 
medical opinion from Ejder Karabag, M.D, 
the veteran's treating physician, or from 
other competent medical authority, 
regarding the etiology of the veteran's 
current heart disorder.  Such an 
etiologic opinion should be based on 
clinical findings and on a review of the 
entire evidence of record (not merely on 
history elicited from the veteran).  

3.  The veteran and his attorney-
representative should be informed that 
for purposes of well grounding a claim, a 
medical professional is generally not 
considered competent to opine regarding 
matters outside the scope of his or her 
expertise and that a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" to well 
ground a claim merely because the 
transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Thus, any medical 
opinion sought from a medical 
professional other than Dr. Karabag (the 
treating physician) should come from a 
cardiologist, internist or medical 
professional with similar credentials.  

4.  If evidence of a well-grounded claim 
for service connection for a heart 
disorder is thereafter received, the RO 
should undertake any indicated 
development, including a VA cardiology 
examination if appropriate.  If such an 
examination is felt to be indicated, the 
examining physician should review the 
claims file in detail and render an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that the veteran has a heart disorder 
that is related to his active military 
service or to any incident of service 
origin.  The examiner should state 
whether the claims file has been 
reviewed.  The examiner should also 
comment on any contrary medical opinions 
that are of record.  A complete rationale 
should be given for any opinions or 
conclusions expressed.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and readjudicate the veteran's claim of 
entitlement to service connection for a 
heart disorder.  

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney-representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	JANE E. SHARP	THOMAS J. DANNAHER
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	ROBERT E. SULLIVAN
Member, Board of Veterans' Appeals



			
	JEFFREY J. MARTIN	GORDON H. SHUFELT
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	RICHARD B. FRANK
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



